Title: From George Washington to Jonathan Trumbull, Sr., 18 July 1775
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Cambridge July 18. 1775.

It is with no small Concern that I find the Arrangement of General Officers made by the Honourable Continental Congress has produced Dissatisfaction. As the Army is upon a general Establishment, their Right to controul & supersede a Provincial one must be unquestionable: and in such a Cause I should hope every Post would be deemed honourable which gave a Man Opportunity to serve his Country.
A Representation from the Congress of this Province, with such Remarks as occurr’d to me on this Subject, is now before the Continental Congress. In the mean Time I beg Leave to assure you, that unbyass’d by any private Attachments, I shall studiously endeavour to reconcile their Pretensions to their Duty, & so dispose them as to prevent if possible any Inconvenience to the publick Service from this Competition. I have the Honour to be with much Respect & Esteem Sir, Your most Obedt & very Hbble Servt

Go: Washington

